UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7386


LARRY JAMES TYLER,

                    Plaintiff - Appellant,

             v.

JAMES BOGLE, SR, Esq; JAMES K. FALK,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Florence. Mary G. Lewis, District Judge. (4:17-cv-01251-MGL)


Submitted: May 24, 2018                                           Decided: May 29, 2018


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry James Tyler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Larry James Tyler appeals the district court’s order accepting the recommendation

of the magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint under

28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court, grant Tyler’s

motion to file a supplemental brief, and deny as moot his Fed. R. App. P. 24(c) motion

for the appeal to be heard on the original record. Tyler v. Bogle, No. 4:17-cv-01251-

MGL (D.S.C. Oct. 5, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                            AFFIRMED




                                           2